


110 HR 4993 IH: Vaccines for the Uninsured Adult Act

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4993
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mr. Waxman (for
			 himself and Ms. Roybal-Allard)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and Labor,
			 Ways and Means, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act to increase the
		  availability of vaccines, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Vaccines for the Uninsured Adult Act
			 of 2008.
		2.Certain
			 authorities regarding adult immunizations
			(a)In
			 generalPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended—
				(1)by redesignating
			 section 317A as section 317A–1; and
				(2)by inserting after
			 section 317 the following section:
					
						317A.Certain
				authorities regarding adult immunizations
							(a)Immunization
				program for eligible adults
								(1)In
				generalThe Secretary shall
				by regulation establish a program for the distribution of qualified adult
				vaccines through States with approved applications under paragraph (4)(C) and
				the payment of a fee for the administration of such vaccines, under which
				program—
									(A)each
				vaccine-eligible adult, in receiving an immunization with a qualified adult
				vaccine from a program-registered provider on or after October 1, 2009, is
				entitled to receive the immunization without charge for the cost of such
				vaccine; and
									(B)(i)each program-registered
				provider who administers such a vaccine to a vaccine-eligible adult on or after
				such date is entitled to receive such vaccine under the program without charge
				either for the vaccine or its delivery to the provider and is entitled to
				receive payment for the administration of such vaccine; and
										(ii)no vaccine is distributed under
				the program to a provider, and no payment is made for the administration of the
				vaccine by such a provider, unless the provider is a program-registered
				provider.
										(2)Relationship to
				program for distribution of pediatric vaccinesThe provisions of
				the program under section 1928 of the Social Security Act (including provisions
				taking effect on or after the effective date of this section, other than
				subsection (f) of such section 1928) apply with respect to immunizations for
				vaccine-eligible adults under the program under paragraph (1) to the same
				extent and in the same manner as such provisions apply with respect to
				immunizations for vaccine-eligible children under the program under such
				section 1928, except to the extent that such a provision conflicts with this
				subsection. The preceding sentence may not be construed as having any effect on
				the program under title XIX of the Social Security Act, or as having the effect
				that, in the program under paragraph (1), State plans comparable to State plans
				under section 1902 of such Act are required.
								(3)Vaccine-eligible
				adult
									(A)In
				generalFor purposes of this
				subsection, the term vaccine-eligible adult means a federally
				vaccine-eligible adult or a State vaccine-eligible adult.
									(B)Federally
				vaccine-eligible adultFor
				purposes of this subsection, the term federally vaccine-eligible
				adult means any of the following:
										(i)An
				adult who is not insured.
										(ii)An adult
				who—
											(I)is administered a
				qualified adult vaccine by a Federally-qualified health center (as defined in
				section 1905(l)(2)(B) of the Social Security Act), by any other entity that is
				a covered entity under section 340B(a)(4), or by any public clinic; and
											(II)is not insured
				with respect to the vaccine.
											(iii)An adult
				who—
											(I)is administered a
				qualified adult vaccine while incarcerated in a Federal, State, or local penal
				or correctional institution, including an adult who is held pending judicial or
				administrative proceedings; and
											(II)is not insured
				with respect to the vaccine.
											(C)State
				vaccine-eligible adultFor
				purposes of this subsection, the term State vaccine-eligible adult
				means, with respect to a State and a qualified adult vaccine, an adult who is
				within a class of adults for which the State is purchasing the vaccine pursuant
				to provisions that apply pursuant to paragraph (2).
									(4)Participation of
				states
									(A)In
				generalIn the case or each
				State with an approved application under subparagraph (C), the Secretary shall
				provide, in accordance with provisions that apply pursuant to paragraph (2),
				for the purchase and delivery on behalf of the State, without charge to the
				State, of such quantities of qualified adult vaccines as may be necessary for
				the administration of such vaccines to all vaccine-eligible adults in the State
				on or after October 1, 2009.
									(B)Program
				criteriaThe Secretary, in
				accordance with provisions that apply pursuant to paragraph (2), shall
				establish criteria for State programs under paragraph (1).
									(C)State
				applicationA State may participate in the program under
				paragraph (1) only if the State submits to the Secretary an application for
				such participation. The Secretary shall approve any such application
				that—
										(i)is
				submitted in such form and such manner as the Secretary may require; and
										(ii)demonstrates that
				the State is in compliance with criteria under subparagraph (B) and the
				requirement of subparagraph (D).
										(D)Requirement of
				State maintenance of immunization lawsIn the case of a State that had in effect
				as of July 1, 2008, a law that requires some or all health insurance policies
				or plans to provide some coverage with respect to an adult vaccine, the
				Secretary may not approve the State’s application under subparagraph (C) unless
				the State certifies to the Secretary that the State has not modified or
				repealed such law in a manner that reduces the amount of coverage so
				required.
									(5)Additional
				definitionsFor purposes of this subsection:
									(A)The term
				adult means an individual who is not a child as defined in section
				1928 of the Social Security Act.
									(B)The term adult vaccine means a
				federally recommended vaccine for adults.
									(C)(i)The term
				insured, with respect to an adult, means that the adult is
				enrolled under, and entitled to benefits under, a health insurance policy or
				plan, including a group health plan, a prepaid health plan, or an employee
				welfare benefit plan under the Employee Retirement Income Security Act of
				1974.
										(ii)An adult is not insured with
				respect to a qualified adult vaccine if the adult is entitled to benefits under
				such a health insurance policy or plan, but such benefits are not available
				with respect to the cost of such vaccine.
										(D)The term
				qualified adult vaccine means an adult vaccine with respect to
				which a contract is in effect pursuant to provisions that apply pursuant to
				paragraph (2).
									(6)Payment for
				vaccine administration
									(A)In
				generalThe amount of payment
				for vaccine administration under the program under this section shall be the
				same as the amount established under the physician fee schedule under section
				1848 of the Social Security Act for payment for administration of a vaccine
				under part B of title XVIII of such Act.
									(B)Administrative
				contractsThe Secretary shall enter into such contracts or
				agreements with qualified carriers or intermediaries as may be necessary for
				the processing of claims for payment for vaccine administration under this
				section.
									(7)Direct
				spendingThe requirement under paragraph (1) that the Secretary
				carry out a program constitutes budget authority in advance of appropriations
				Acts, and represents the obligation of the Federal Government to make outlays
				to provide for immunizations of vaccine-eligible adults in accordance with this
				subsection, including with respect to program-registered providers and with
				respect to the purchase and delivery of qualified adult vaccines on behalf of
				States and with respect to the payment for vaccine administration.
								(b)Emergency
				response plan regarding shortages
								(1)Development of
				planThe Secretary shall develop and maintain a plan for the
				response of the Secretary to potential shortages in supplies of vaccines that
				would constitute public health emergencies. The plan shall include provisions
				with respect to—
									(A)communication among
				the relevant entities;
									(B)distribution of
				available supplies of the vaccine involved;
									(C)the designation of
				populations to be given priority for immunizations;
									(D)interactions with
				State and local governments;
									(E)the use of the
				vaccine stockpile; and
									(F)special
				considerations for specific vaccines.
									(2)Completion of
				planThe initial plan under paragraph (1) shall be completed not
				later than 12 months after the date of the enactment of the Vaccines for the
				Uninsured Act of 2008.
								(3)Study on
				reallocation of vaccineNot later than 1 year after the date of
				the enactment of the Vaccines for the Uninsured Act of 2008, the Secretary
				shall complete a study and submit a report to the Congress on successful models
				and alternatives for tracking and facilitating, in consultation with State and
				local health officials, reallocation of vaccine at the local level in times of
				shortage or emergency.
								(c)Education
				program regarding adult immunizations
								(1)In
				generalThe Secretary shall
				develop and implement a program to promote, among the adult population,
				immunizations with federally recommended vaccines.
								(2)Content of
				programThe program developed under paragraph (1) shall include
				the use of a mass media campaign.
								(3)Authorization of
				appropriationsFor the purpose of carrying out this subsection,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2009 through 2013.
								(d)General
				definitionsFor purposes of
				this section:
								(1)The term
				approved vaccine means a vaccine for which a biologics license
				under section 351 is in effect.
								(2)The term
				federally recommended vaccine, with respect to an adult, means an
				approved vaccine that—
									(A)is recommended by
				the Advisory Committee on Immunization Practices (an advisory committee
				established by the Secretary, acting through the Director of the Centers for
				Disease Control and Prevention) with respect to adults generally; or
									(B)is recommended by
				such Advisory Committee with respect to any group of adults because of their
				health condition, their employment status, or any other
				factor.
									.
				(b)Application of
			 pediatric vaccine maintenance of effort provisions to adult vaccines
				(1)Under
			 ERISA
					(A)In
			 generalSection 609(d) of Employee Retirement Income Security Act
			 of 1974 (29 U.S.C. 1169(d)) is amended—
						(i)in
			 the heading, by inserting or adult after pediatric; and
						(ii)by
			 adding at the end the following: A group health plan may not reduce its
			 coverage of the costs of adult vaccines (as defined under section 317A(a)(5)(B)
			 of the Public Health Service Act) below the coverage provided by the plan as of
			 July 1, 2008..
						(B)Monitoring by
			 IGThe Inspector General of
			 the Department of Labor shall submit an annual report to the Congress on
			 implementation and enforcement of the requirement of section 609(d) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1169(d)), as amended
			 by subparagraph (A), that a group health plan not reduce its coverage of the
			 costs of adult vaccines below the coverage provided by the plan as of July 1,
			 2008.
					(2)Under
			 IRC
					(A)In
			 generalSection 4980B(f)(1) of the Internal Revenue Code of 1986
			 is amended by inserting after 1993, the following: the
			 coverage of the costs of adult vaccines (as defined in section 317A(a)(5)(B) of
			 the Public Health Service Act) is not reduced below the coverage provided by
			 the plan as of July 1, 2008,.
					(B)Monitoring by
			 IGThe Inspector General of
			 the Department of the Treasury shall submit an annual report to the Congress on
			 implementation and enforcement of the requirement of section 4980B(f)(1) of the
			 Internal Revenue Code of 1986, as amended by subparagraph (A), that a group
			 health plan not reduce its coverage of the costs of adult vaccines below the
			 coverage provided by the plan as of July 1, 2008.
					(3)Under
			 PHSA
					(A)In
			 generalSection 13631(d) of the Omnibus Budget Reconciliation Act
			 of 1993 (Public Law 103–66; relating to title XXII of the Public Health Service
			 Act) is amended—
						(i)in
			 the heading, by inserting or adult after pediatric; and
						(ii)in paragraph (1), by adding at the end the
			 following: Such requirement also includes, with respect to a group
			 health plan for plan years beginning after the date of the enactment of this
			 sentence, the requirement that the group health plan not reduce its coverage of
			 the costs of adult vaccines (as defined in section 317A(a)(5)(B) of the Public
			 Health Service Act) below the coverage provided by the plan as of July 1,
			 2008..
						(B)Monitoring by
			 IGThe Inspector General of
			 the Department of Health and Human Services shall submit an annual report to
			 the Congress on implementation and enforcement of the requirement of section
			 13631(d) of the Omnibus Budget Reconciliation Act of 1993 (Public Law 103–66),
			 as amended by subparagraph (A), that a group health plan not reduce its
			 coverage of the costs of adult vaccines below the coverage provided by the plan
			 as of July 1, 2008.
					(4)Effective
			 dateThe amendments made by
			 paragraphs (1)(A), (2)(A), and (3)(A) shall apply to group health plans for
			 plan years beginning after the date of the enactment of this Act.
				3.Amendments to
			 program of vaccine-related grants to StatesSection 317 of the Public Health Service Act
			 (42 U.S.C. 247b) is amended—
			(1)in subsection (j),
			 by adding at the end the following:
				
					(3)(A)For grants described in
				subsection (l) (relating to immunizing individuals without charge), there are
				authorized to be appropriated $500,000,000 for fiscal year 2009 and such sums
				as may be necessary for each subsequent fiscal year.
						(B)Of
				the amount appropriated pursuant to this paragraph for each of fiscal years
				2009 and 2010, the Secretary shall reserve not less than $80,000,000 for the
				purpose of providing immunizations for adults who have not, prior to fiscal
				year 2009, been served by immunization programs carried out with grants made
				pursuant to this section.
						;
				and
			(2)by adding at the
			 end the following:
				
					(l)(1)In making grants under
				subsection (a), the Secretary may make grants for preventive health service
				programs to provide immunizations without charge.
						(2)Subject to paragraphs (3) through (5),
				grants made pursuant to this subsection shall be made in accordance with
				criteria of the Secretary issued under paragraphs (1) and (2) of subsection (j)
				for immunization programs. The preceding sentence may not be construed as
				terminating the authority of the Secretary to modify such criteria.
						(3)Grants made pursuant to this
				subsection may be expended to improve the ability of a State health authority,
				a political subdivision of a State, or another public entity to improve an
				immunization program, including through the following:
							(A)Conducting assessments to determine the
				number of adults in the area involved who need immunizations and the barriers
				to providing immunizations to such adults.
							(B)Developing and implementing strategies to
				increase the rate of immunizations in populations in which a significant number
				of individuals have not received immunizations with the federally recommended
				vaccines (as defined in section 317A(d)) for the populations.
							(C)Educating care givers, health care
				professionals, and the public about the need to be immunized.
							(D)Consulting with health care providers with
				respect to ensuring proper and timely immunizations for their patients.
							(E)Investigating and responding to outbreaks
				of vaccine-preventable diseases.
							(F)Developing and modifying plans to respond
				to potential shortages in supplies of vaccines.
							(G)Preparing reports under paragraph (5) and
				any additional reports that are submitted to the Secretary pursuant to this
				paragraph.
							(4)A
				condition for the receipt of a grant by a State, a political subdivision of a
				State, or another public entity made pursuant to this paragraph for a fiscal
				year is that the State, political subdivision, or public entity have (or agree
				to develop, in the case of a grant for fiscal year 2008) a State plan
				that—
							(A)ensures the distribution and
				administration of vaccines in the event that the Secretary declares a shortage
				of approved vaccines as a public health emergency; and
							(B)includes plans for communication and
				coordination between—
								(i)State and local public health
				departments;
								(ii)community health centers;
								(iii)hospitals;
								(iv)private physicians licensed within
				the State; and
								(v)to the extent practicable, vaccine
				manufacturers and suppliers.
								(5)A
				condition for the receipt of a grant made pursuant to this paragraph for a
				fiscal year is that the applicant involved agree to submit to the Secretary a
				report that specifies for such year the quantity of each type of vaccine
				purchased with the grant and the per-dose cost of the
				vaccine
						.
			4.Prohibition on
			 Medicaid cost-sharing for vaccines recommended by Advisory Committee on
			 Immunization Practices
			(a)In
			 generalSection 1916 of the Social Security Act (42 U.S.C. 1396o)
			 is amended—
				(1)in subsection (a),
			 by striking and (i) and inserting , (i), and (j);
			 and
				(2)by adding at the
			 end the following new subsection:
					
						(j)The State plan
				shall require that no provider participating under the State plan may impose a
				copayment, cost sharing charge, or similar charge for administering to an adult
				individual who is eligible for medical assistance under such plan a federally
				recommended vaccine (as defined in section 317A(d) of the Public Health Service
				Act).
						.
				(b)Conforming
			 amendmentSection 1916A(a)(1) of such Act (42 U.S.C.
			 1396o–1(a)(1)) is amended by inserting (other than subsection
			 (j)) after Notwithstanding sections 1916.
			(c)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			5. Medicare and Medicaid
			 programs; standards to measure usage and coverage of adult
			 immunizations
			(a)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Administrator of the Centers for Medicare & Medicaid Services,
			 shall establish standards for the measurement of use by beneficiaries under the
			 Medicare and Medicaid programs of routinely recommended adult
			 immunizations.
			(b)Study for use of
			 standards as a quality measureThe Secretary of Health and Human Services,
			 acting through the Administrator of the Centers for Medicare & Medicaid
			 Services, shall conduct a study to determine the feasibility and advisability
			 of including adult immunization by Medicare and Medicaid beneficiaries, as a
			 performance measure under quality initiatives conducted by the Secretary under
			 the Medicare and Medicaid programs.
			(c)Measurement of
			 usage by health care workersThe Secretary of Health and Human Services,
			 acting through the Administrator of the Centers for Medicare & Medicaid
			 Services, shall establish standards for the measurement of use by health care
			 workers, as defined by the Secretary for purposes of this section, working in a
			 provider of services (as defined in section 1861(u) of the Social Security Act
			 (42 U.S.C. 1395x(u)) of adult immunizations for influenza.
			(d)Assessment of
			 best practices To improve coverage of adult immunizationsThe Secretary of Health and Human Services,
			 acting through the Agency for Healthcare Research and Quality, shall conduct a
			 study of the best practices of health insurers and managed care organizations
			 to encourage the use of adult immunizations by enrollees of such insurers and
			 organizations.
			6.Study on adult
			 immunization for influenza for health care workers as a quality indicator for
			 purposes of accreditation
			(a)StudyThe Secretary of Health and Human Services
			 shall conduct a study to determine the feasibility and advisability of
			 including as a requirement of accreditation of a provider of services (as
			 defined in section 1861(u) of the Social Security Act (42 U.S.C. 1395x(u))
			 compliance with recommended adult immunizations, including influenza, for all
			 health care workers employed by the provider of services. Any such requirement
			 should include a provision for informed refusal by the health care worker of
			 the immunization and appropriate documentation of usage and refusal of such
			 immunizations.
			(b)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the study conducted under subsection (a),
			 and shall include in that report a description of the difficulties of
			 implementing such a requirement as well as recommendations for the resolution
			 of those difficulties.
			7.FEHBP coverage of
			 qualified immunization services
			(a)In
			 generalSection 8902 of title 5, United States Code, is amended
			 by adding at the end the following:
				
					(p)(1)A contract may not be
				made or a plan approved which does not (A) offer qualified immunization
				services to eligible enrollees, and (B) provide for the waiver of any
				deductible that might otherwise apply with respect to any such services
				provided to any such enrollee.
						(2)For purposes of this
				subsection—
							(A)the term qualified immunization
				services means the provision and administration of all federally
				recommended vaccines (as defined in section 317A(d) of the Public Health
				Service Act); and
							(B)the term eligible
				enrollee, as used with respect to a health benefits plan, means an
				individual enrolled in such plan under this chapter who is 18 years of age or
				older.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to services
			 provided under any contract entered into or renewed for any contract year
			 beginning later than 9 months after the date of the enactment of this
			 Act.
			
